Robert E. Landry, Kevin P. Fontenot, Scofield, Gerard, Pohorelsky, Gallaugher & Landry, 901 Lakeshore Drive, #900, Lake Charles, LA 70601, (337) 433-9436, COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Craig Isenberg, Kyle W. Siegel, Joshua O. Cox, Barrasso Usdin Kupperman Freeman & Sarver, LLC, 909 Poydras, Ste 2400, New Orleans, LA 70112, (504) 589-9700 COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Marshall Joseph Simien, Jr., Simien Law Firm, One Lakeshore Drive, Suite 1110, Lake Charles, LA 70629, (337) 497-0022, COUNSEL FOR DEFENDANT-APPELLANT: CITGO Petroleum Corporation
Wells Talbot Watson, Jake D. Buford, Bagget, McCall, Burgess, Watson & Gaughan, 3006 Country Club Road, Lake Charles, LA 70605, (337) 478-8888, COUNSEL FOR PLAINTIFF-APPELLEE: Rickey Haley, Gardenia Amos, Sara Stevens, Bill Peltier, Linda Harris
Richard Elliott Wilson, Somer G. Brown, Cox, Cox, Filo, Camel & Wilson, LLC, 723 Broad Street, Lake Charles, LA 70601, (337) 436-6611, COUNSEL FOR PLAINTIFF-APPELLEE: Sara Stevens, Gardenia Amos, Linda Harris, Rickey Haley
Kirk Albert Patrick, III, Heath Savant, Donahue, Patrick & Scott, 450 Laurel St., Suite 1600, Baton Rouge, LA 70801, (225) 214-1908, COUNSEL FOR DEFENDANT: R & R Construction, Inc.
Court composed of John D. Saunders, Billy Howard Ezell, and Candyce G. Perret, Judges.
PERRET, Judge.
*1098For the reasons set forth in the companion and consolidated case hereto, Arceneaux v. Citgo Petroleum Corp. , 18-370 (La.App. 3 Cir. 1/9/19), --- So.3d ----, 2019 WL 141274, the judgment of the trial court in favor of Plaintiffs-Appellees and against Appellant, CITGO Petroleum Corporation, is affirmed. All costs of this appeal are assessed against Appellant, CITGO Petroleum Corporation.
AFFIRMED.